UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                       No. 18-1133


SUSAN VIRGINIA PARKER; LANE LAIRD FUNKHOUSER; JUSTIS
FUNKHOUSER, a/k/a J.F., by his parent and next friend Susan Parker; K.F., by
her parent and next friend Susan Parker,

            Plaintiffs – Appellants,

v.

HENRY & WILLIAM EVANS HOME FOR CHILDREN, INC.; LAURA
REGAN, in her personal capacity; MIKE POWERS, in his personal capacity;
WINONA POWERS, in her personal capacity; BRENT RUDOLPH, in her
personal capacity; MISSY RUDOLPH, in her personal capacity; MICHAEL
AUSTIN, a/k/a Toby, in his personal capacity; BRITTANY UTTERBACK, in her
personal capacity; JENNIFER WIMER, in her personal capacity; AMANDA
JUDD, in her personal capacity,

            Defendants – Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:14-cv-00035-MFU-JCH)


Argued: January 29, 2019                                     Decided: March 1, 2019


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished opinion. Judge Duncan wrote the opinion, in which Judge
Agee and Judge Harris concurred.
ARGUED: Peter K. Kamakawiwoole, Jr., HOME SCHOOL LEGAL DEFENSE
ASSOCIATION, Purcellville, Virginia, for Appellants.        Julia Bougie Judkins,
BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C., Fairfax, Virginia; James
Morton Bowling, IV, ST. JOHN, BOWLING, LAWRENCE & QUAGLIANA, LLP,
Charlottesville, Virginia; Kenneth Francis Hardt, SINNOTT, NUCKOLS, & LOGAN,
P.C., Midlothian, Virginia, for Appellees. ON BRIEF: Daniel A. Harvill, DANIEL A.
HARVILL, PLLC, Manassas, Virginia; James R. Mason, III, HOME SCHOOL LEGAL
DEFENSE ASSOCIATION, Purcellville, Virginia, for Appellants. Kevin V. Logan,
SINNOTT, NUCKOLS, & LOGAN, P.C., Midlothian, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
DUNCAN, Circuit Judge:

      Plaintiffs-Appellants Susan Virginia Parker and Lane Laird Funkhouser and their

two children J.F. and K.F. appeal the district court’s dismissal of their 42 U.S.C. § 1983

claims alleging violations of the Fourth and Fourteenth Amendments and state law claims

for false imprisonment and negligence. The claims arise from the local department of

social services’ (“DSS”) removal of the children from their parents’ home because of

suspected child abuse.

      Appellants raise the claims against Henry & William Evans Home for Children,

Inc. (“Evans Home”), a nonprofit foster care home, along with various individuals who

cared for the minors at Evans Home (collectively the “Evans Home Defendants”); three

case workers in the Shenandoah County DSS (the “DSS Defendants”); and Michael

Austin, a case worker in the Clarke County DSS.            The district court dismissed

Appellants’ claims that the initial removal and continued detention of the children

violated their Fourth and Fourteenth Amendment rights and constituted false

imprisonment for failure to state a claim. The court also granted summary judgment to

the Evans Home Defendants as to Appellants’ negligence claim. For the reasons that

follow, we affirm.



                                            I.

      Appellants allege that Austin began investigating Parker and Funkhouser in

connection with truancy charges because of the children’s absences from school in 2011–

2012. This investigation led Austin to believe that Parker had Munchausen Syndrome by

                                            3
Proxy (“MSBP”)--a mental illness in which the sufferer may falsify symptoms of or

intentionally cause an illness to her children to gain the sympathy or attention of others.

Appellants moved from Clarke County to Shenandoah County in 2012, and the truancy

investigation was later dropped.

       At around the time Austin began investigating Parker and Funkhouser, the

children were diagnosed with an infection of Clostridium Difficile (“C. Diff.”)--a bacteria

found in human and animal feces that may cause colitis and diarrhea. They went to

several hospitals for treatment. During one visit to Rockingham Memorial Hospital on

July 22, 2012, Dr. Kent Folsom, the emergency room physician, contacted Clarke County

DSS and spoke with Austin, who relayed his belief that Parker had MSBP. Both Dr.

Folsom and Austin are mandatory reporters under state law, meaning they are obligated

to immediately report any suspected child abuse or neglect. See Va. Code. Ann. § 63.2-

1509. Dr. Folsom and Austin then notified the Shenandoah DSS about the potential

abuse since Appellants resided in Shenandoah County. Appellants allege that at that

point, Austin shared with the DSS Defendants his belief that Parker suffered from MSBP

without reviewing any medical records or conducting any research. At some point,

Appellants left the hospital.

       On July 25, 2012, the DSS Defendants conducted an emergency removal of the

children from their parents’ home without a court order. They took the children to the

emergency room, where doctors confirmed that the children had a C. Diff. infection and

prescribed medication. The children were placed in the care of Evans Home the next

day.

                                            4
       On July 27, 2012, two days after the children’s removal from their parents’ home,

the DSS Defendants filed an ex parte emergency removal petition before the Shenandoah

County Juvenile and Domestic Relations court (the “JDR court”) along with a supporting

affidavit (the “Affidavit”). The Affidavit provided that, inter alia, Appellants had been to

multiple hospitals. In one instance the parents brought the children to the hospital

although doctors were unable to diagnose any illness, and in another the family left

against medical advice. The Affidavit stated that Dr. Folsom “suspect[ed] [MSBP],” J.A.

83, which the DSS Defendants suggested was MSBP on the part of one or both parents.

After receiving the complaint the DSS Defendants attempted two home visits prior to

removing the children. The DSS Defendants also contacted the children’s maternal aunt,

who refused to provide information regarding the children’s location. The Affidavit

further stated that child protective services had previously received allegations of medical

neglect against Appellants. The JDR court granted temporary custody to Shenandoah

DSS.

       At a hearing on August 1, 2012, the JDR court declined to make a finding of abuse

and neglect against Parker and Funkhouser. With Parker and Funkhouser’s consent, the

JDR court continued the proceedings and did not return the children to the parents’

custody. Parker and Funkhouser did not object. On August 29, 2012, the JDR court

again made no finding of abuse or neglect and continued the case, but on this occasion

returned the children to the custody of their parents. The children were separated from

their parents for thirty-four days.



                                             5
          The JDR court ultimately dismissed all petitions concerning the removal of the

children, determining that there was no evidence of abuse or neglect. Independently, the

Shenandoah DSS issued its own administrative finding that the accusations of abuse and

neglect were unfounded.

          While the children were in the care of the Evans Home Defendants, J.F. injured

his ankle. Believing it to be only a mild sprain, the Evans Home Defendants did not take

him to the doctor. Doctors later determined that J.F. had suffered a fractured ankle that

had been left untreated for at least three weeks. The Evans Home Defendants also

allegedly attempted to obtain statements from the children that they were being abused by

Parker and Funkhouser.

          After Parker and Funkhouser were reunited with their children they initiated this

action.



                                              II.

          Appellants filed a six-count complaint in the United States District Court for the

Western District of Virginia, alleging violations of the Fourth and Fourteenth

Amendments against Austin and the DSS Defendants for the initial removal of the

children, violations of the Fourth and Fourteenth Amendments and wrongful

imprisonment against all defendants for the continued detention of the children, and a

negligence claim against the Evans Home Defendants related to the ankle injury that J.F.

suffered while in their care.



                                              6
       The district court dismissed with prejudice all but the negligence claim. The

district court also granted Appellants’ subsequent motion for a voluntary dismissal of the

negligence claim without prejudice.       Appellants then appealed the district court’s

dismissal of the first five counts of the complaint. Finding no appealable final order, we

dismissed the appeal for lack of jurisdiction. See Parker v. Austin, 691 F. App’x 129 (4th

Cir. 2017) (unpublished). On remand, the district court granted the Evans Home

Defendants’ motion for summary judgment as to the negligence claim. This appeal

followed.

       Appellants challenge the district court’s dismissal of their Fourth and Fourteenth

Amendment and false imprisonment claims. They also challenge the grant of summary

judgment to the Evans Home Defendants on the negligence claim. We address each

argument in turn.



                                            III.

       Appellants predicate their Fourth and Fourteenth Amendment claims on the initial

seizure of the children and, separately, on their continued detention. Appellants pursue

their initial seizure claims against Austin and the DSS Defendants, and their continued

detention claims against all defendants. Appellants also contend that the district court

erred in considering statements in the Affidavit that were not included in the complaint.

We review the district court’s grant of a motion to dismiss de novo, and in so doing “we

must accept as true all of the factual allegations contained in the complaint.” Gerner v.

Cty. of Chesterfield, 674 F.3d 264, 266 (4th Cir. 2012).

                                             7
      We first address whether the district court erred in considering the Affidavit in

construing the plausibility of Appellants’ complaint. We then turn to Appellants’ Fourth

Amendment, Fourteenth Amendment, and false imprisonment claims in turn.



                                            A.

      Before turning to the merits of Appellants’ claims on appeal, we briefly address

their contention that the district court erred in considering statements contained in the

Affidavit--the document the DSS Defendants prepared pursuant to the emergency

removal petition filed in the JDR court on July 27, 2012 and which defendants attached to

their motion to dismiss. The Affidavit contains statements that were not in the complaint.

According to Appellants, the district court improperly relied upon these statements in

determining that Austin and the DSS Defendants had probable cause to remove the

children and that such conduct did not violate Appellants’ substantive due process rights.

      When considering a motion to dismiss for failure to state a claim, a court may

generally look only to the sufficiency of the allegations contained in the complaint. Am.

Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004).

However, where, as here, a defendant attaches a document to its motion to dismiss, a

court may consider it if “it was integral to and explicitly relied on in the complaint and

[if] the Appellants do not challenge its authenticity.” Id. (quoting Phillips v. LCI Int’l

Inc., 190 F.3d 609, 618 (4th Cir. 1999)). The rationale underlying this exception is that

concerns about lack of notice to the plaintiff when the court looks to documents outside



                                            8
the complaint are dissipated “[w]here plaintiff has actual notice . . . and has relied upon

these documents in framing the complaint.” Id. (citation omitted).

       Here, Appellants do not challenge the authenticity of the Affidavit. And though

the complaint does not explicitly quote the Affidavit, the Affidavit--to which the

complaint refers multiple times--is integral to Appellants’ argument that, based on what

the defendants knew at the time of the removal as reflected in the Affidavit, the

defendants did not have probable cause to remove the children from their parents’

custody without a prior court order. Accordingly, the Affidavit falls within the narrow

exception to the general rule at the motion to dismiss stage against looking beyond the

complaint. See id.

       Having concluded that the district court properly considered the Affidavit, we

proceed to Appellants’ contentions that the district court erred in granting the motion to

dismiss in favor of the defendants.



                                             B.

       Appellants first contend that the district court erred in dismissing their claims that

Austin and the DSS Defendants violated the children’s Fourth Amendment rights by

initially seizing and continuing to detain them, and that the Evans Home Defendants

violated the children’s Fourth Amendment rights by continuing to detain them. We

disagree.

       Austin and the DSS Defendants are entitled to qualified immunity because the

constitutional rights at issue were not clearly established at the time of the children’s

                                             9
removal and detention. And the Evans Home Defendants were entitled to rely on the

DSS Defendants’ authority under statute and court order to remove and place the

children. We address, first, the claims against Austin and the DSS Defendants, and

second, the Evans Home Defendants.



                                            i.

       Qualified immunity protects government officials, including social workers like

Austin and the DSS Defendants, “from liability for civil damages insofar as their conduct

does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Officials who are sued for

civil damages are entitled to qualified immunity unless (1) the complaint sufficiently

alleges a violation of a constitutional right, and (2) the right at issue, defined at the

appropriate level of generality, was “clearly established” at the time of the alleged

misconduct. Doe ex rel. Johnson v. S.C. Dep’t of Soc. Servs., 597 F.3d 163, 169 (4th Cir.

2010). It is within our discretion to decide “which of the two prongs of the qualified

immunity analysis should be addressed first in light of the circumstances in the particular

case at hand.” Id. (quoting Pearson, 555 U.S. at 236).

       In determining whether Austin and the DSS Defendants are entitled to qualified

immunity, we exercise our discretion and turn first to whether the constitutional rights at

issue were clearly established at the time. A constitutional right is clearly established

where “its contours [are] sufficiently clear that a reasonable official would understand

                                            10
that what he is doing violates that right.” Hope v. Pelzer, 536 U.S. 730, 739 (2002)

(internal quotation marks omitted). “[I]f there is a legitimate question as to whether an

official’s conduct constitutes a constitutional violation, the official is entitled to qualified

immunity.” Martin v. Saint Mary’s Dep’t of Soc. Servs., 346 F.3d 502, 505 (4th Cir.

2003) (internal quotation marks omitted). Here, the rights at issue are the rights of a child

to not be removed from her parents’ custody and detained without a judicial order.

       We have not articulated the legal standard that applies to Fourth Amendment

unlawful seizure claims in the child removal context. 1 No case from the Supreme Court

or our circuit has established what standard governs the removal of children from their

parents’ custody without a prior court order or parental consent. The majority of our

sister circuits to have considered this question have held that officials may seize a child

from her parents without a judicial order or parental consent only where officials have

reasonable cause to believe that imminent harm to a child does not leave sufficient time

to obtain judicial authorization prior to the removal. See, e.g., Kirkpatrick v. Cty. of


       1
         While we have, as the parties point out, articulated what constitutional standards
apply in other circumstances related to child protection, these cases do not articulate the
standard for child removal under the Fourth Amendment. Defendants rely on Wildauer v.
Frederick Cty. in arguing that a reasonable cause standard applies; however, Wildauer
concerned investigative home visits by social workers. 993 F.2d 369, 372 (4th Cir. 1993)
(per curium) (“[I]nvestigative home visits by social workers are not subject to the same
scrutiny as searches in the criminal context.”). Appellants rely on Jordan ex rel. Jordan
v. Jackson in arguing that a probable cause standard applies. 15 F.3d 333 (4th Cir. 1994).
However, Jordan concerned procedural due process regarding the delay in obtaining a
court order after removing children from their parents, and in any event explains that civil
removals are by nature different than and are granted more latitude than criminal arrests.
See id. at 350.


                                              11
Washoe, 843 F.3d 784, 790 (9th Cir. 2016); Roska ex rel. Roska v. Peterson, 328 F.3d
1230, 1242 (10th Cir. 2003); Xiong v. Wagner, 700 F.3d 282, 291–92 (7th Cir. 2012)

(citing Brokaw v. Mercer Cty., 235 F.3d 1000, 1010 (7th Cir. 2000)) (requiring exigent

circumstances or probable cause to believe that a child “faced an immediate threat of

abuse”) (emphasis added). Those circuits explain that this exacting standard for exigency

is the “logical corollary” to the Constitution’s proscription against warrantless seizures

absent exigent circumstances in the criminal context. See Kirkpatrick, 843 F.3d at 791.

On the other hand, the Fifth Circuit appears to apply a totality of the circumstances test

for exigent circumstances, see Gates v. Tex. Dep’t of Protective & Regulatory Servs., 537
F.3d 404, 429 (5th Cir. 2008), and the Second Circuit has suggested, though it has not

held, that mere probable cause to believe that a child was abused may justify a

warrantless removal, see Southerland v. City of New York, 680 F.3d 127, 157–58 (2d Cir.

2012) (citing Tenenbaum v. Williams, 193 F.3d 581, 605 (2d Cir. 1999)). However,

because we have not yet articulated the constitutional standard that governs the removal

of children from their parents’ custody, that right was not clearly established at the time

the DSS removed the children here.

       Nor have we or the Supreme Court articulated what constitutional standard applies

to the continued separation of children from their parents pending court authorization in

the absence of a clearly-established constitutional prohibition of the initial separation.

Appellants point to no cases defining the scope of officials’ authority to continue

detaining children where the children were removed based on suspicion of child abuse or



                                            12
neglect. We must conclude, therefore, that this right was also not clearly established at

the time the children were withheld from their parents in the instant case.

       In sum, a reasonable social worker would not have known that the initial seizure

and continued withholding of the children violated the Fourth Amendment. Because we

determine that the law for the removal of a child and the child’s continued detention was

not clearly established under the second prong, we need not determine whether there was

a constitutional violation under the first prong.     Accordingly, Austin and the DSS

Defendants are entitled to qualified immunity, thereby barring Appellants’ Fourth

Amendment claims against Austin and the DSS Defendants. The district court properly

dismissed these claims.



                                             ii.

       Next, Appellants contend that they sufficiently alleged that the Evans Home

Defendants violated the children’s Fourth Amendment rights by continuing to hold them

at Evans Home. We disagree.

       The day after the Shenandoah DSS placed the children in the Evans Home’s care,

the JDR court issued an order granting custody to the Shenandoah DSS pending court

proceedings. This order authorized the Evans Home Defendants to continue holding the

children for the remainder of the separation, leaving only one day--the first day--

unauthorized by court order. However, in holding the children for that day, the Evans

Home Defendants reasonably relied on the Shenandoah DSS’s statutory authority to



                                            13
conduct emergency removals of children absent a court order under certain

circumstances. Va. Code. Ann. § 63.1-1517.

       We therefore conclude that the district court properly dismissed Appellants’

Fourth Amendment claims against all defendants.



                                            C.

       Appellants’ claims under the Fourteenth Amendment mirror their claims under the

Fourth Amendment.         Appellants contend that they sufficiently alleged that their

substantive due process right to family integrity and privacy was violated when Austin

and the DSS Defendants initially seized the children and when all defendants continued

holding the children. We disagree.

       The Supreme Court has consistently affirmed that the “interest of parents in the

care, custody, and control of their children . . . is perhaps the oldest of the fundamental

liberty interests recognized.”   Troxel v. Granville, 530 U.S. 57, 65 (2000).         This

fundamental right, however, is not absolute. We have repeatedly held that where officials

remove a child from the parents’ custody for the child’s protection, only an “abuse of

power which ‘shocks the conscience’ creates a substantive due process violation.” Wolf

v. Fauquier Cty. Bd. of Supervisors, 555 F.3d 311, 322 (4th Cir. 2009) (quoting Collins v.

City of Harker Heights, 503 U.S. 115, 129 (1992)); see D.B. v. Cardall, 826 F.3d 721,

741 (4th Cir. 2016); Weller v. Dep’t of Soc. Servs. for City of Baltimore, 901 F.2d 387,

391–92 (4th Cir. 1990).



                                            14
      Conduct that shocks the conscience encompasses “only the most egregious official

conduct.” Slaughter v. Mayor & City Council of Baltimore, 682 F.3d 317, 321 (4th Cir.

2012) (quoting Cty. of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)). Such conduct is

“abusive or oppressive” in purpose and lacks “justification by any government interest.”

Hawkins v. Freeman, 195 F.3d 732, 744 (4th Cir. 1999). In cases such as this involving

the warrantless removal of children, the emergency removal does not shock the

conscience when it is “based upon some evidence of child abuse.” Weller, 901 F.2d at

391–92 (emphasis added).

      Under this standard, we conclude that the complaint fails to allege a substantive

due process violation against the defendants.      We turn first to Appellants’ claims

regarding the initial removal of the children and then to Appellants’ claims regarding the

continued holding of the children.



                                            i.

      Appellants alleged that Austin concocted unsubstantiated allegations that Parker

had MSBP on the basis of which Austin and the DSS Defendants set in motion the

warrantless removal of the children from their parents’ home. Such allegations, they

contend, are sufficient to state a claim that Austin and the DSS Defendants violated

Appellants’ Fourteenth Amendment rights by initially removing the children.

      However, we cannot agree that the DSS Defendants did not have “some evidence”

of abuse. See Weller, 901 F.2d 391–92. The complaint alleges that the DSS Defendants

received a complaint from an emergency room physician and another social worker, both

                                           15
mandatory reporters, raising concerns that the children were at risk of harm. At the time,

the children were in the emergency room being treated for a bacterial infection.

According to the Affidavit, Dr. Folsom and Austin believed that Parker had a mental

illness that could compel her to harm her children. Upon receiving the complaint, the

DSS Defendants attempted two home visits prior to removing the children and called the

children’s maternal aunt, who refused to give information regarding the children’s

location. It also provides that Appellants had been to several hospitals and that in one

instance there were no apparent medical reasons for their symptoms, and that Appellants

had previously been investigated by child protective services on several occasions.

Based on this information, which is consistent with Austin’s theory that Parker had

MSBP and establishes some evidence of child abuse, the DSS Defendants determined

that the children should be removed from their parents’ home. Accordingly, the DSS

Defendants’ conduct did not violate the Fourteenth Amendment. Id.

      As to Austin, the complaint alleges that he made a determination that Parker had

MSBP even though he never interviewed her, reviewed fewer than twenty pages of the

children’s medical records, and had no mental health expertise. It alleges that he was

contacted by a hospital physician about the children, at which point he shared his belief

that Parker had MSBP with both the hospital and the DSS Defendants. At best, such

allegations amount to claims that Austin’s conduct--determining that Parker had MSBP

despite not having conducted any investigation or research--was negligent or approached

recklessness. However, mere negligence does not sufficiently shock the conscience to

violate substantive due process.    Lewis, 523 U.S. at 834 (“Liability for negligently

                                           16
inflicted harm is categorically beneath the constitutional due process threshold.”). And

while reckless conduct presents a “closer call[],” id., the complaint does not plausibly

allege that Austin’s actions here were conscience-shocking.       Accordingly, Austin’s

conduct did not violate Appellants’ substantive due process rights as to the initial

removal of the children.

       Appellants nonetheless argue that the defendants violated their due process rights

by failing to conduct a reasonable investigation into Austin’s accusations prior to

removing the children. However, the Affidavit states that, as described supra, the DSS

Defendants attempted two home visits prior to removing the children. Where, as here,

the defendants had some evidence of child abuse and attempted home visits in response

to the complaint, their subsequent separation of the children is not conscience-shocking,

particularly given that in cases of child abuse or neglect “there often is no time to

investigate.”   Wolf, 555 F.3d at 319.    The district court did not err in dismissing

Appellants’ Fourteenth Amendment claims as to the initial removal of the children.



                                           ii.

       Nor does the complaint sufficiently allege that the DSS Defendants, Austin, or the

Evans Home Defendants violated Appellants’ substantive due process rights by

continuing to detain the children at Evans Home.       The concerns articulated in the

Affidavit were affirmed two days after the removal when the JDR court found that there

was probable cause to continue detaining the children pending proceedings.           The



                                           17
continued detention of the children at the Evans Home by all defendants was reasonable

pursuant to this court order.

       As to the two days prior to the court order, Appellants argue that the defendants’

conduct shocks the conscience because once the children were diagnosed with C. Diff.

infections on the day of their removal, the defendants knew or should have known that

there was no cause for their continued separation from their parents. This contention,

however, presupposes that an actual infection with C. Diff., given its nature as a bacterial

infection, necessarily forecloses the possibility of abuse. To the contrary, however, the

children could have been exposed to the source of the infection because of the abuse.

       Appellants also argue that the defendants’ unexplained two-day delay in filing the

emergency removal petition was conscience-shocking because it violated Virginia state

law, which requires that officials file the petition “as soon as possible” and in all cases

within seventy-two hours of the removal. Va. Code. Ann. § 63.2-1517. Although we

have stated that “as soon as possible” under this statute presumably requires procuring an

order the same day as the removal or, “at the latest, the next business day,” Jordan ex rel.

Jordan v. Jackson, 15 F.3d 333, 344 (4th Cir. 1994), Appellants fail to provide any

support showing that a two-day delay shocks the conscience. It cannot be said that the

defendants did not have some evidence of abuse, and accordingly their conduct was not

so arbitrary or oppressive as to shock the conscience.

       Appellants argue that the Evans Home Defendants worked with Austin and the

DSS Defendants to obtain statements from the children against their parents. However,

this bare allegation does not indicate that the Defendants engaged in anything more

                                            18
nefarious than interviews with the children about the suspected abuse, a step that was not

only constitutional for the defendants to take, but prudent. While attempts to obtain

inaccurate information or to coach the children might raise different issues, the

allegations actually stated in the complaint do not shock the conscience.

       We therefore conclude that the district court properly dismissed Appellants’

Fourteenth Amendment claims as to the initial removal of the children and their

continued withholding.



                                            D.

       Appellants next contend that they sufficiently alleged claims of false

imprisonment against all defendants. In Virginia, false imprisonment is the “restraint of

one’s liberty without any sufficient legal excuse.” Lewis v. Kei, 708 S.E.2d 884, 890 (Va.

2011). Appellants allege that because the children were unlawfully seized and detained

at the Evans Home in violation of the Fourth and Fourteenth Amendments, all defendants

are liable for false imprisonment. We conclude that the complaint fails to plausibly

allege this claim against any of the defendants.

       The Evans Home Defendants cannot be held liable for false imprisonment because

the children were lawfully placed in their care pursuant to the emergency removal statute

and later pursuant to a court order.

       Appellants’ claims against Austin and the DSS Defendants are barred by statutory

immunity. Virginia Code Section 63.2-1512 protects mandatory reporters, such as social

workers, providing that officials who take a child into custody “shall be immune from

                                            19
any civil or criminal liability” unless Appellants can prove that the official “acted in bad

faith or with malicious intent.” Va. Code Ann. § 63.2-1512. We have explained that

Virginia’s child protection framework establishes a “strong presumption that immunity

applies.” Wolf, 555 F.3d at 318.

       Here, the complaint nowhere alleges that Austin or the DSS Defendants acted in

bad faith or with a “malign motive.” Id. There was no allegation that, for example,

either defendant acted out of self-interest or with intent to “settle some score with the

child’s parent” rather than in the interest of protecting the children. Id. At most, the

complaint suggests that Austin and the DSS Defendants negligently failed to investigate

the accusations before removing the children--but, as we explained in Wolf, negligence

does not rise to the level of bad faith, and “Virginia law requires something more than a

mistaken report . . . or even a report that was negligently tendered.” Id. (emphasis

added). Austin and the DSS Defendants are therefore entitled to statutory immunity.

       The court therefore did not err in dismissing Appellants’ false imprisonment

claims.



                                            IV.

       We turn now to J.F.’s contention that the district court erred in granting summary

judgment to the Evans Home Defendants on his negligence claim on the basis of

charitable immunity. J.F. argued that the Evans Home Defendants negligently failed to

care for his ankle injury. We review the district court’s grant of summary judgment de

novo, viewing the facts in the light most favorable to the nonmoving party. Bauer v.

                                            20
Lynch, 812 F.3d 340, 347 (4th Cir. 2016). “Summary judgment is not appropriate unless

the movant shows that there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Id. Because Evans Home is a

charitable organization and J.F. was a beneficiary of its charitable purpose, we affirm.

       Charitable immunity bars tort liability suits against charitable organizations in

Virginia. Ola v. YMCA of S. Hampton Rds., Inc., 621 S.E.2d 70, 72 (Va. 2005). For this

immunity to apply, an entity must establish two elements: (1) that it is “organized with a

recognized charitable purpose and that it operates in fact in accord with that purpose,”

and (2) that the plaintiff “was a beneficiary of the charitable institution at the time of the

alleged injury.” Id. at 72–73.

       Here, J.F. concedes that, under the first element, Evans Home is a charitable

organization that may be eligible for charitable immunity. J.F. contends instead that he

was not a beneficiary under the second element because neither he as a minor nor his

parents willingly accepted the benefits offered by Evans Home. This argument fails for

several reasons.

       First, J.F. misconstrues the test for whether an individual is a beneficiary of

charity. J.F. relies on language from two cases stating that charitable immunity applies

where the claimant accepts the charity’s benefits. See Univ. of Va. Health Servs. Found.

v. Morris ex rel. Morris, 657 S.E.2d 512, 517 (Va. 2008); Weston v. Hosp. of St. Vincent,

107 S.E. 785, 791 (Va. 1921). Instead, the relevant inquiry focuses on the “beneficial

relationship”--that is, whether the individual “receives something of value, which the

organization by its charitable purpose, undertakes to provide.” Ola, 621 S.E.2d at 77.

                                             21
For instance, a stranger or invitee to whom the organization owed a duty of reasonable

care is not a beneficiary for the purposes of charitable immunity. See, e.g., Damascus v.

Volunteer Fire Dep’t, Inc., 109 F. Supp. 3d 907, 910–11 (W.D. Va. 2005) (holding that a

claimant who participated in the fire department’s bingo games was not a beneficiary of

the department’s charitable benefits but was instead an invitee to whom the department

owed a duty of care). Nor does charitable immunity apply if the beneficial relationship is

too attenuated. See, e.g., Straley v. Urbanna Chamber of Commerce, 413 S.E.2d 47, 50–

51 (Va. 1992) (holding that a woman who was injured while attending a charity’s festival

was not a beneficiary of the charity because the charity’s purpose was to promote a town,

and she was not a resident of that town). By contrast, here, J.F. received benefits that fall

squarely within the ambit of the Evans Home’s charitable purpose, including supervision,

lodging, meals, activities, and clothes.

       Second, J.F.’s contention that his parents did not consent to his care at Evans

Home is unavailing. By judicial order the Shenandoah DSS, and not J.F.’s parents, had

custody over him during the period in question, and there is no dispute that the DSS

consented to J.F.’s placement in Evans Home. And to the extent that J.F. contends that

he, as a minor, could not willingly accept the benefits of Evans Home, his argument is

belied by case law. In Ola, a thirteen-year-old girl who was sexually assaulted in a

YMCA was deemed a beneficiary of the YMCA for purposes of charitable immunity

because she was participating in the YMCA swimming program at the time of her injury.
621 S.E.2d at 72, 77–78. J.F. was therefore a beneficiary of Evans Home’s charitable

purpose.

                                             22
      Accordingly, the Evans Home and its three workers are entitled to charitable

immunity. See Moore v. Warren, 463 S.E.2d 459, 460–61 (Va. 1995) (holding that a

charity’s agents, servants, and volunteers are entitled to charitable immunity for

negligence while engaging in the charity’s work). J.F.’s negligence claim against the

Evans Home Defendants is therefore barred, and the district court properly granted their

motion for summary judgment.



                                            V.

      For the foregoing reasons, we affirm the dismissal for failure to state a claim as to

the Appellants’ Fourth and Fourteenth Amendment claims and their false imprisonment

claim. We also affirm the grant of summary judgment to the Evans Home defendants as

to the negligence claim.

                                                                               AFFIRMED




                                            23